Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
RUBY TSAO

Individually and on behalf of others
similarly situated

       Plaintiffs

v.

CHIPOTLE MEXICAN GRILL, INC.

       Defendant


     DEFENDANT CHIPOTLE MEXICAN GRILL, INC.’S MOTION TO RESTRICT
                          PUBLIC ACCESS


       Defendant Chipotle Mexican Grill, Inc. (Chipotle), through undersigned counsel,

respectfully requests that the Court apply a Level 1 restriction to Dkts. 321, 321-2, and 321-3. In

support of this request, Chipotle states as follows:

                               CERTIFICATE OF CONFERRAL

      Pursuant to D.C.Colo.LCivR 7.1, counsel for Chipotle has conferred with counsel for

Plaintiffs regarding the relief requested herein. Plaintiffs oppose this motion.

                                        INTRODUCTION

       In confidential arbitration proceedings, Plaintiffs’ counsel have repeatedly and

consistently disclosed a document produced in this action deemed confidential pursuant to an
Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 2 of 8




agreed-upon protective order and subject to Level 1 confidentiality restrictions by this Court.

Chipotle has filed a Motion to Enforce Protective Order (Motion) with this Court to stop this

conduct and enforce those confidentiality restrictions. (See Dkt. 321.)

       To properly bring this conduct to the Court’s attention through its Motion, Chipotle was

forced to detail the nature of that confidential and restricted document, and reveal sensitive

details of confidential arbitration proceedings. (See generally Dkt. 321.) Chipotle was further

forced to attach exhibits with specific email evidence of Plaintiffs’ counsel conduct in those

arbitrations, which contained details of the claims and disputes in the arbitration proceedings and

also presented in full the confidential and restricted document that Plaintiff’s counsel had

attached in several emails in the arbitrations. (Dkts. 321-2, 321-3.)

       The details and contents of that confidential and restricted document, along with details

of the claims and disputes in confidential arbitration proceedings, should not be publicly

available. Indeed, Chipotle should not be punished for bringing Plaintiffs’ counsel prohibited

conduct to this Court’s attention by allowing those sensitive and confidential details to remain

publicly available on this case’s docket. For the reasons set forth below, Chipotle respectfully

requests Level 1 restriction for the Motion (Dkt. 321) and accompanying Exhibits B and C

(Exhibits) (Dkts. 321-2, 321-3.)

                                   FACTUAL BACKGROUND

       Chipotle incorporates by reference the Factual Background set forth in Dkt. 321. Chipotle

further by incorporates the Factual Background set forth in Dkt. 324 at 3 (providing context of

Plaintiffs’ counsel initiating JAMS arbitrations on behalf of individuals dismissed from this

action as improper parties).



                                                 2
Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 3 of 8




                                            ARGUMENT

        Access to the Motion (Dkt. 321) and Exhibits B and C (Dkt. 321-2, 321-3) should be

Level 1 restricted, and Chipotle’s right to confidential arbitration proceedings preserved, for the

following reasons.

                        The Court can restrict public access to documents.

        “All courts have supervisory powers over their own records and files. Thus, a court, in its

discretion, may seal documents if the public's right of access is outweighed by competing

interests.” United States v. Hickey, 767 F.2d 705, 708 (10th Cir. 1985) (internal quotations and

citations omitted). To that end, a party seeking to restrict access to documents must (1) identify

the document for which restriction is sought; (2) address the interest to be protected and why

such interest outweighs the presumption of public access; (3) identify the injury that would result

if access is not restricted; (4) explain why no alternative to restriction is practicable; and (5)

identify the level of restriction sought. See D.C.Colo.L.Civ.R 7.2(c). Because Chipotle satisfies

the factors above, Chipotle’s request should be granted.

                        Chipotle seeks Level 1 restriction for the Motion (Dkt. 321) and
                        accompanying Exhibits B and C (Dkts. 321-2, 321-3).

        In its Motion, Chipotle was forced to detail the nature of a confidential and restricted

document produced in this litigation, and also reveal sensitive details of confidential arbitration

proceedings. (See generally Dkt. 321.) Chipotle was further forced to attach exhibits with

specific email evidence of Plaintiffs’ counsel conduct in those arbitrations, which contained

details of the claims and disputes in the arbitration proceedings and also presented in full the

confidential and restricted document that Plaintiff’s counsel had attached in several emails in the

arbitrations. (Dkts. 321-2, 321-3.) Chipotle requests Level 1 restriction for these filings.


                                                   3
Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 4 of 8




                        Chipotle’s contractual and privacy interests outweigh the
                        presumption of public access.

        Chipotle and the Arbitration Opt-Ins agreed to resolve their disputes through confidential

arbitration. (See Arbitration Agreement, attached as Exhibit A, ¶ 3; see also JAMS Rules 26(a),

attached as Exhibit B.) Chipotle has a contractual interest in that bargained-for confidentiality

which implicates the “sound public policy objective” of “promot[ing] the voluntary execution of

private arbitration agreements[.]”1 Barkley v. Pizza Hut of Am., Inc., No.

614CV376ORL37DAB, 2015 WL 5915817, at *2 (M.D. Fla. Oct. 8, 2015) (sealing six awards

issued in confidential arbitrations); see also Century Indem. Co. v. Certain Underwriters at

Lloyd's, London, 592 F. Supp. 2d 825, 828 (E.D. Pa. 2009) (“[U]pholding the terms of the

Confidentiality Agreement will promote the voluntary execution of private arbitration

agreements; a sound public policy objective.”).

        “Moreover, there are legitimate concerns involving the parties’ privacy interests and the

potential for reputational harm in light of the confidential arbitration.” Original Appalachian

Artworks, Inc. v. Jakks Pac., Inc., No. 1:14-CV-02861-ELR, 2017 WL 5476798, at *4 (N.D. Ga.

Mar. 6, 2017) (sealing documents related to motion to confirm award rendered in confidential

arbitration), aff'd, 718 Fed. Appx. 776 (11th Cir. 2017). To alert this Court of Plaintiffs’

counsel’s conduct, Chipotle was required to submit documents containing sensitive details of the

claims and disputes in confidential arbitration proceedings. Chipotle should not be denied its

bargained-for contractual interest in confidentiality where it was left no alternative but to seek a



1
  The Arbitration Opt-Ins presumably have a similar contractual interest but they are not parties
to this case and their attorneys have seen fit to ignore their interests, as well as their contractual
obligations, in favor of Plaintiffs.


                                                   4
Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 5 of 8




remedy from this Court to stop Plaintiffs’ counsel’s conduct in confidential arbitrations—and, in

order to seek that remedy, Chipotle necessarily had to provide details of Plaintiffs’ counsel’s

conduct in confidential arbitrations.

        Therefore, Chipotle’s contractual and privacy interests outweigh the public’s interest in

access to the Motion and Exhibits.

                        Chipotle’s contractual and privacy interests will be damaged if Level
                        1 restriction is not applied.

        If the Motion and Exhibits remain publicly available on the Court’s docket, the

arbitration proceedings referenced in the same will no longer be confidential. This would deprive

Chipotle of the benefit of its bargain with the Arbitration Opt-Ins and negate the express terms of

the arbitration agreements requiring resolution of disputes under the JAMS Rules, one of which

is confidentiality. (See Ex. A, Arbitration Agreement, ¶ 3; see also Ex. B, JAMS Rules 26(a).)

The right to arbitration is fiercely protected by the Supreme Court and would necessarily suffer if

access to the Response and the Declaration is not restricted. See, e.g., Century Indemnity, 592 F.

Supp. 2d at 828 (noting “the integrity of the arbitration process . . . could be jeopardized” if

confidentiality was not maintained). Additionally, the public disclosure of the operational

information contained in the JAMS materials would cause competitive injury and financial harm

to Chipotle. (See Dkt. 288.)

        Therefore, Chipotle’s contractual and privacy interests will be damaged if Level 1

restriction is not applied.

                        No alternative exists to Level 1 restriction.

        The Exhibits contain emails from confidential arbitrations, along with attachments of a

confidential and restricted document produced in this action and disclosed by Plaintiff’s counsel


                                                  5
Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 6 of 8




in those confidential arbitrations. The Exhibits contain no other substantive information. Thus,

alternatives to restriction, such as redaction, are not practicable because all of the contents of the

Exhibits are confidential. In other words, redaction would be the functional equivalent of

restriction. The Motion, in its present unredacted form, details the nature of a confidential and

restricted document, refers to and discusses the confidential arbitration proceedings, and details

Plaintiffs’ counsel’s specific conduct in those confidential arbitrations—none of which should be

publicly available. Therefore, the entire as-filed Motion and Exhibits must be protected from

public consumption and be granted level 1 restriction.

                                          CONCLUSION

       For the reasons set forth above, Chipotle requests that the Court designate the Motion

(Dkt. 321) and Exhibits B and C (Dkts. 321-2, 321-3) as Level 1 Restricted, limiting access to

the Court and parties.




                                                  6
Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 7 of 8




      Dated: July 23, 2020

                                 Respectfully Submitted,

                                 MESSNER REEVES LLP

                                 s/ Kendra N. Beckwith
                                 Kendra N. Beckwith, #40154
                                 Michelle Harden, #36682
                                 Tanner J. Walls, #41534
                                 Allison J. Dodd, #43835
                                 Kristina M. Wright, #47337
                                 Darren D. Alberti, #52741
                                 1430 Wynkoop Street, Suite 300
                                 Denver, Colorado 80202
                                 Telephone: (303) 623-1800
                                 E-mail: kbeckwith@messner.com
                                 E-mail: mharden@messner.com
                                 E-mail: twalls@messner.com
                                 E-mail: adodd@messner.com
                                 E-mail: kwright@messner.com
                                 E-mail: dalberti@messner.com

                                 DLA PIPER LLP (US)
                                 Levi Heath, CA Bar No. 220854
                                 2000 Avenue of the Stars, Suite 400
                                 Los Angeles, CA 90067
                                 Telephone: (310) 595-3000
                                 Levi.Heath@dlapiper.com

                                 Attorneys for Defendant Chipotle Mexican Grill,
                                 Inc.




                                     7
Case 1:14-cv-02612-JLK Document 329 Filed 07/23/20 USDC Colorado Page 8 of 8




                               CERTIFICATE OF SERVICE
        I hereby certify that on July 23, 2020, I electronically filed and served the foregoing
DEFENDANT CHIPOTLE MEXICAN GRILL, INC.’S MOTION TO RESTRICT PUBLIC
ACCESS via the CM/ECF system which will send notification of such filing to all counsel of
record listed on CM/ECF system, including:

          •   Adam S. Levy, adamslevy@comcast.net

          •   Andrew C. Quisenberry, andrew.quisenberry@coloradolaw.net

          •   Darrin L. Schanker, dschanker@coloradolaw.net

          •   Julie A. Sakura, jsakura@hinklelawfirm.com

          •   Kent M. Williams, williamslawmn@gmail.com

          •   Kevin E. Geibel, kgiebel@ggwklaw.com

          •   Michael E. Jacobs, mjacobs@hinklelawfirm.com

          •   Robert J. Gralewski, Jr., bgralewski@kmllp.com

          •   Thomas M. Hnasko, thnasko@hinklelawfirm.com


                                           /s/ Kendra N. Beckwith




                                              8
